Citation Nr: 0716306	
Decision Date: 06/01/07    Archive Date: 06/18/07

DOCKET NO.  05-06 873	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New 
Jersey


THE ISSUE

Entitlement to service connection for a right knee 
disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. N. Hyland, Counsel




INTRODUCTION

The veteran had active duty from January 1988 to July 1990.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an October 2004 rating decision by a 
Regional Office (RO) of the Department of Veterans Affairs 
(VA).  The veteran failed to report to his September 2005 
Board hearing at the RO.


FINDING OF FACT

The preponderance of the evidence weighs against a finding 
that the veteran has a current chronic right knee disability.


CONCLUSION OF LAW

A chronic right knee disability was not incurred in or 
aggravated during the veteran's active military service.  
38 U.S.C.A. § 1131 (West 2002); 38 C.F.R. § 3.303 (2006).


REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act (VCAA)

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to advise a claimant 
of the information and evidence not of record that is 
necessary to substantiate the claim.  See 38 U.S.C.A. § 5103 
(West 2002); 38 CFR § 3.159(b)(1) (2006).  As part of that 
notice, VA must inform the claimant of the information and 
evidence he is expected to provide, as well as the 
information and evidence VA will seek to obtain on his 
behalf.  In addition, VA must advise a claimant to provide 
any additional evidence in his possession that pertains to 
the claim.  See 38 U.S.C.A. § 5103 (West 2002); 38 CFR § 
3.159(b)(1) (2006); Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  

The requirements apply to all five elements of a service 
connection claim:  veteran status, existence of a disability, 
a connection between the veteran's service and the 
disability, degree of disability, and effective date of the 
disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).  
The notice must be provided to a claimant before the initial 
unfavorable decision on a claim for VA benefits by the agency 
of original jurisdiction (in this case, the RO).  Id; see 
also Pelegrini v. Principi, 18 Vet. App. 112 (2004).  
However, VA may proceed with adjudication of a claim if 
errors in the timing or content of the VCAA notice are not 
prejudicial to the claimant.  Mayfield v. Nicholson, 19 Vet. 
App. 103 (2005); Dunlap v. Nicholson, No. 03-320 (U.S. Vet. 
App. Mar. 22, 2007); see also Pelegrini, 18 Vet. App. at 121; 
Sanders v. Nicholson, No. 06-7001 (Fed. Cir. May 16, 2007); 
Simmons v. Nicholson, No. 06-7092 (Fed. Cir. May 16, 2007).

In this case, in a July 2004 letter, the RO provided notice 
to the veteran regarding what information and evidence is 
needed to substantiate service connection claims, as well as 
specifying what information and evidence must be submitted by 
him, what information and evidence will be obtained by VA, 
and the need for him to advise VA of or submit any further 
evidence that pertains to his claims.  

The Board notes that the veteran did not receive notice as to 
the information and evidence necessary to establish increased 
ratings and earlier effective dates.  As such, the VCAA 
notice was deficient as to content.  The Board notes that the 
veteran, however, has not been prejudiced from this error 
because, in light of the denial of the claim in this appeal, 
any question as to the appropriate disability rating or 
effective date to be assigned is rendered moot.  Sanders, 
supra.; Simmons, supra.

The Board notes at this point that the RO has taken 
appropriate action to comply with the duty to assist 
the veteran with the development of his claim.  The record 
includes service records and VA treatment records.  The Board 
notes that the veteran has been afforded a VA examination in 
relation to his claim.  As such, the Board finds that the 
record as it stands includes sufficient competent evidence to 
decide this claim.  See 38 C.F.R. § 3.159(c)(4).  Under these 
circumstances, the Board finds no further action is necessary 
to assist the veteran with the claim.

In sum, the record reflects that the facts pertinent to the 
claim have been properly developed and that no further 
development is required to comply with the provisions of the 
VCAA or the implementing regulations.  That is to say, 
"the record has been fully developed," and it is "difficult 
to discern what additional guidance VA could [provide] to the 
appellant regarding what further evidence he should submit to 
substantiate his claim."  Conway v. Principi, 353 F. 3d. 1369 
(Fed. Cir. 2004).  Accordingly, the Board will adjudicate the 
claim.

Analysis

Applicable law provides that service connection will be 
granted if it is shown that the veteran suffers from 
disability resulting from an injury suffered or disease 
contracted in line of duty, or for aggravation of a 
preexisting injury suffered or disease contracted in line of 
duty, in the active military, naval, or air service.  
38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  That an injury 
or disease occurred in service alone is not enough; there 
must be chronic disability resulting from that injury.  If 
there is no showing of a resulting chronic condition during 
service, then a showing of continuity of symptomatology after 
service is required to support a finding of chronicity.  
38 C.F.R. § 3.303(b).  Service connection may also be granted 
for any injury or disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disease or injury was incurred in 
service.  38 C.F.R. § 3.303(d).

The veteran's service medical records do show a complaint of 
bilateral knee pain, left more than right, in April 1990.  X-
ray images of the knees were within normal limits and the 
diagnosis was patello-femoral syndrome.  The veteran was then 
given limited duty and discharged because of left knee 
patello-femoral syndrome.  The June 1990 discharge 
examination report shows a diagnosis of left knee patello-
femoral syndrome.  

VA treatment records from 2004 show complaints of right knee 
pain with a statement saying that right knee pain is "likely 
due to patello-femoral/osteoarthritis."  A separate VA 
treatment note from 2004 shows right knee pain likely due to 
mechanical and degenerative issues from chronic compensation.

An August 2004 VA examination report shows complaints of 
right knee pain.  On physical examination, the knees showed 
no effusion, erythema or atrophy.  Palpation revealed mild to 
moderate pain of the medial joint line and anterior knee pain 
on the right.  Range of motion was difficult to obtain as the 
veteran had extreme guarding and reported pain on range of 
motion.  Range of motion was limited with reports of extreme 
pain.  The examiner noted that due to the veteran's extreme 
guarding, further testing was very limited.  The impression 
was right knee pain.  The examiner noted that the veteran 
appeared to have symptom magnification.  The veteran appeared 
comfortable, but upon physical examination, the veteran 
reported extreme pain.  There were more subjective complaints 
than objective findings.  X-rays of the right knee were 
unremarkable and the conclusion was that it was an 
unremarkable examination.

In short, the current medical evidence shows subjective 
complaints of knee pain not supported by objective pathology.  
Pain in and of itself, without any underlying pathology, is 
not a disability for VA compensation purposes.  Sanchez-
Benitez v. West, 13 Vet. App. 282, 285 (1999) ("pain alone, 
without a diagnosed or identifiable underlying malady or 
condition, does not in and of itself constitute a disability 
for which service connection may be granted.").  Therefore, 
the Board finds that the veteran does not have a current 
right knee disability for VA compensation purposes.  As such, 
entitlement to service connection for a right knee disability 
is not warranted.


In making this determination, the Board has considered the 
provisions of 38 U.S.C.A. § 5107(b), but there is not such a 
state of approximate balance of the positive evidence with 
the negative evidence to otherwise warrant a favorable 
decision.


ORDER

Entitlement to service connection for a right knee disability 
is denied.


____________________________________________
C. TRUEBA
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


